AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       (For Offenses Committed On or After November I, 1987)
                 JAVIER CARLOS RIOS (I)


                                                                           JOHN CHARLES ELLIS
                                                                           Defendant's Attorney
REGISTRATION NO.                  76046198
D -                                                                                                                    OCT 2 6 2018
THE DEFENDANT:                                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                                              SO THERN DISTRICT OF CALIFORNIA
00   pleaded guilty to count(s)         ls OF THE SUPERSEDING INFORMATION.                                    BY                       DE'PUTY

Accordingly, the defendant is adjudged guilty of such connt(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                    Natnre of Offense                                                                       Number(s)
18 USC 371                         CONSPIRACY                                                                                 ls




    The defendant is sentenced as provided in pages 2 through                        8            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been fonnd not guilty on conn!(s)

00   Count(s) nnderlying superseding Indictment                                  dismissed on the motion of the United States.

     Assessment: $100.00 forthwith or at the rate ofnot less than $10.00 per month commencing no later than sixty (60) days of
     10/15/2018.

     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo   No fine                  o    Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                         17CR3748-BEN
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      JAVIER CARLOS RIOS(!)                                                                         Judgment- Page 2 of8
    CASE NUMBER:                    l 7CR3748-BEN

                                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.


                                                                                                                                       17CR3748-BEN
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:             JAVIER CARLOS RIOS (1)                                                  Judgment - Page 3 of 8
CASE NUMBER:           17CR3748-BEN


                                SPECIAL CONDITIONS OF SUPERVISION

   1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation
      officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.


   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


   3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
      Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
      contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
      for revocation; the defendant shall warn any other residents that the premises may be subject to searches
      pursuant to this condition.


   4. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.


   5. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
      or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
      or corporation until the fine or restitution is paid in full.


   6. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
      owned, directly or indirectly, including any interest held or owned under any other name, or entity,
      including a trust, partnership or corporation.


   7. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
      of credit without approval of the probation officer.

   8. Be prohibited from holding or maintaining any position as a fiduciary or as an agent that puts him in a
      position to collect or possess large quantities of moneys or properties valued at over $25,000, without first
      having obtained consent from the probation officer or, if that consent is not to be forthcoming, he can
      petition the Court for authority to do so.




                                                                                                  17CR3748-BEN
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

 DEFENDANT:            JAVIER CARLOS RJOS (!)                                                  Judgment - Page 4 of 8
 CASE NUMBER:          17CR3748-BEN




                                           RESTITUTION

The defendant shall pay restitution in the amount of   $4,577,370.00         unto the United States of America.




SEE ATTACHED RESTITUTION ORDER.




The Court has determined that the defendant    does not    have the ability to pay interest. It is ordered that:
    The interest requirement is waived




                                                                                                   17CR3748-BEN
       '       '




 1

 2                                                            FILED
 3                                                                OCT 2 2 '.lU'I~
 4                                                                   S. DISTRICT COURT
                                                                    !STRICT OF CALiFORNIA
                                                                                    DEPUTY
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                 Case No.: 17CR03748-BEN
12                 Plaintiff,
                                                RESTITUTION ORDER
13           v.

14    JAVIER CARLOS RIOS,

15                 Defendant.
16

17

18           IT IS ORDERED that the defendant JAVIER CARLOS RIOS pay restitution

19   in the amount of $4,577,370.00 through the Clerk, U. S. District Court.

20   Payment of restitution shall be forthwith.          The defendant shall pay the

21   restitution during his term of probation at the rate of $250 per month.

22   These    payment   schedules    do   not   foreclose   the      United         States   from

23   exercising all legal actions,        remedies, and process available to it to

24   collect the restitution judgment.

25           Restitution is to be paid to the following victims and distribution

26   is to be made on a pro rata basis

27                 Last Name            First Name                  Amount
             r---~~~~~~~~~~+-~~~

              Abdullahi             Maria                         $110,000.00
28
              Alsop                 Nik                             $7,000.00
J



                Last Name         First Name     Alnount
     1
         Avalos             Leonardo Manuel     $63,750.00
     2   Blake              Matthew              $4,550.00
         Borrelli           Darcie              $47,545.00
     3   Buttrus            Suf yan             $60,000.00
     4   Cardenas           Jonathan           $324,800.00
         Cha                Joon Hack            $9,600.00
     5   Chance             Brandon             $20,000.00
         Choe               Yun                 $48,000.00
     6
         Crawford           Steen               $50,000.00
     7   Dantzler           Willie Abbott       $24,000.00
         Decampos           Ismar               $24,525.00
     8
         Denker             Sasha              $140,060.00
     9   Dooley             Patrick             $23,500.00
         Emami              Atta               $156,000.00
    10
         Emanuel            Asher               $20,000.00
    11   Estrada            Stacy                $9,400.00
         Franklin           David                $8,360.00
    12   Gazcon             Roberto             $50,000.00
    13   Hermes             Jason               $11,750.00
         Hermes             Jade                $11,750.00
    14   Herrera            David                $9,600.00
    15   Herrera            Frank               $10,600.00
         Hill               Jennifer            $75,830.00
    16   Honea              William              $9,212.00
         Ibrahim            Raneia              $40,000.00
    17
         Jafar              Hadi                $10,000.00
    18   James              Robert               $9,600.00
         Ka chi             Mays am             $60,000.00
    19
         Kim                Kwi Young           $40,000.00
    20   Kim                Scott                $9,800.00
         Kwon               Soon Sang            $9,600.00
    21
         Lalji              Amit               $475,060.00
    22   Leonall            Diane              $100,035.00
         Loera              Luis E.             $91,000.00
    23   Malik              Rahul              $143,762.00
    24   Martinez           Humberto            $18,000.00
         Martinez           Enrique             $10,000.00
    25   McGinnis           Richard             $44, 591. 00
    26   Mirabella          Paul                $17,000.00
         Murillo            Gerald              $25,000.00
    27   Nakano             Nelson              $38,100.00
         Naper ala          Ronald              $25,000.00
    28

                                   2
                   Last Name               First Name                  Amount
 1
             Nelson                   Hermia                         $700,000.00
 2           Nissen                   Dale                            $81,000.00
             Ortiz                    Michael Edward                  $17,100.00
 3           Piligrino                Andre                           $40,000.00
 4           Rashid                   Noman                          $285,000.00
             Rashid                   Shawn                           $50,000.00
 5           Rashid                   Amber                           $50,000.00
             Rios                     Andreina Marley                 $19,500.00
 6
             Russo                    Nadine                          $47,500.00
 7           Ryan                     Liam                            $20,950.00
             Solorio De Espino        Rosa Elia                       $20,000.00
 8
             Spiegel                  April                            $4,550.00
 9           Steffy                   Kevin                           $10,000.00
             Stoker                   Rich                            $14,750.00
10
             Sunega                   Sarah                           $17,440.00
11           Tewf ik                  Fared                           $10,000.00
             Toland                   Lisa                            $15,400.00
12           Valdovinos               Calvin                         $109,000.00
13           Varon                    Scott                           $19,200.00
             Williams                 Jay                             $71,400.00
14           Winkler                  Nicolai                         $60,000.00
15           Yeh                      Diane                           $41,100.00
             Zanganeh                 Shahram                        $343,500.00
16           Zdunich                  Joshua                          $33,600.00
17          Defendant shall be jointly and severally liable to pay restitution

18   with   co-defendant/co-conspirator,           Jaswant   Singh    Gill,   who    was    also

19   charged and sentenced in this case, for the same losses.
20          Until res ti tu ti on has been paid,       the defendant     shall notify the
21   Clerk of the Court and the United States Attorney's Office of any change
22   in the defendant's mailing or residence address,                no later than thirty
23   (30) days after the change occurs.

24          Defendant shall notify the Financial Litigation Unit, United States

25   Attorney's Office,     of any interest in property obtained,               directly or
26   indirectly,   including any interest obtained under any other name,                      or
27   entity,    including   a    trust,      partnership,    or   corporation       until   the

28   restitution    is   paid   in   full.     Defendant     shall   notify   the    Financial
                                               3
 1   Litigation   Unit,   United   States   Attorney's   Office,   before   Defendant

 2   transfers any interest in the property owned directly or indirectly by

 3   Defendant, including any interest held or owned under any other name or

 4   entity, including trusts, partnerships, and/or corporations.           Defendant

 5   is subject to regular financial review by the United States Attorney's

 6   Office.   Defendant agrees not to dissipate assets.

 7        IT IS SO ORDERED.

 8

 9

10

11
     DATE~~                                                              NITEZ
                                                                        ct Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
